SECURITIES AND EXCHANGE COM­MISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 GUGGENHEIMEQUAL WEIGHT ENHANCED EQUITY INCOME FUND (Exact Name of Registrant as Specified in its Charter) Delaware 45-3211947 (State of Incorporation (IRS Employer or Organization) Identification Number) 2455 Corporate West Drive Lisle, Illinois (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates:333-175662 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Shares of Beneficial Interest New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Reg­is­tered. The description of the Registrant’s securities to be registered is incorporated by reference to the description contained under the caption “Description of Capital Structure” in the Registrant’s Registration Statement on Form N-2 (Nos. 333-175662 and 811-22584) as filed electronically with the Securities and Exchange Commission (the “Commission”) on July 19, 2011 (Accession No. 0000891804-11-003006) (“Registration Statement on Form N-2”), as amended by Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2, as filed with the Commission on September 13, 2011 (Accession No. 0000891804-11-003992), Pre-Effective Amendment No. 2 to the Registration Statement on Form N-2, as filed with the Commission on September 27, 2011 (Accession No. 0000891804-11-004276), and Pre-Effective Amendment No. 3 to the Registration Statement on Form N-2, as filed with the Commission on September 28, 2011 (Accession No. 0000891804-11-004281). Item 2.Exhibits. Pursuant to the Instructions as to Exhibits, no exhibits are filed herewith or incorporated by reference. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Secu­ri­ties Exchange Act of 1934, as amended, the Registrant has duly caused this registration statement to be signed on its behalf by the under­signed, thereto duly authorized. GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND By:/s/ Kevin M. Robinson Name:Kevin M. Robinson Title: Chief Executive Officer Date:October 19, 2011 3
